﻿215. I should like to congratulate you, Mr. President, on your election to an office in which you will represent the Group of African States. Portugal has worked closely with your country, and 1 want to express here my appreciation of the efforts undertaken by Zambia with a view to finding a constructive solution for the problems of southern Africa. 1 am convinced that your well- known qualities and wide-ranging knowledge of the United Nations will enable you to make a decisive contribution to the success of the work of this session of the General Assembly.
216.	I also wish to pay a tribute to your eminent predecessor, Mr. Jorge Illueca, of Panama, the representative of a country and a group with which we are linked by traditional ties of friendship.
217.	I also wish to express my satisfaction at the admission of a new Member State, Brunei Darussalam.
218.	I address the General Assembly completely aware that I represent a small country devoid of hegemonic ambitions and of any wish to exercise any kind of dominance over other nations. However, I am also fully aware that I represent a nation with more than eight centuries of history; a nation which is the cradle of a language spoken by more than 150 million people and therefore one of the main means of communication in our time; a nation which consequently does not regard itself as a lesser participant or as less responsible in the great questions with which humanity is concerned as we approach the end of this century. Small countries have the right and the duty to make their voices heard. By virtue of their size, with all that that implies, their experience and vision differ from those of the great Powers and they can make a valuable contribution in helping to find just and balanced solutions for many of the problems that beset the international community.
219.	As in the case of other countries represented here, the struggle for independence, the preservation of our national identity and the maintenance of a foreign policy not subject to alien interests has been a constant in our history.
220.	In our opinion, the main world problems burdening our generation are not insoluble. On the contrary, they are amenable to constructive solutions based on recognition of the fact that others have the right to exist and to be different, for only with an understanding attitude and goodwill can peaceful coexistence among States be preserved.
221.	The great majority of the conflicts and tensions that disrupt the international scene in our day gravitate around two main axes: that between the northern and the southern hemispheres, and East- West relations.
222.	The ever-widening gap that separates the rich countries of the North from the less developed countries of the South is undoubtedly one of the main challenges facing the international community today and must be addressed with courage and determination, but also in an intelligent and efficient way.
223.	In an epoch such as ours, characterized as it is by prodigious progress in science and technology, the struggle against underdevelopment and the train of miseries and human suffering which it carries with it is, in our opinion, first and foremost a moral imperative which no State belonging to the international community can ignore. Our participation in and commitment to the North-South dialogue should be seen in that context. The convening at Lisbon last April of a conference under the auspices of the Council of Europe on the theme "North-South: Europe's Role", the conclusions of which can be found in the Lisbon Declaration	is evidence of that commitment.
224.	My Government has been receiving positive reactions to that Declaration from countries on several continents. Its recommendations are being followed up within that European organization, where on this very day a round-table on this theme is beginning with the participation of decision-makers from several European and third-world countries.
225.	We reiterate that we continue to consider indispensable the launching of global negotiations within the United Nations—without prejudice to ongoing sectoral negotiations in competent forums— on the main problems relating to international co-operation, with the aim of supporting the efforts of the poorest and least developed countries, which are faced with difficult problems resulting from the protectionist trends in international trade, the increase in interest rates, the appreciation of the dollar and the burden of their external debts.
226.	The United Nations should not abandon the high mission which has been entrusted to it of bringing about an authentic North-South dialogue based not on the logic of egoism but on the spirit of solidarity.
227.	Next year we shall celebrate the twenty-fifth anniversary of the adoption at the fifteenth session of the General Assembly of a series of resolutions and declarations—among them resolution 1514 (XV), which is of particular importance—-that have contributed decisively to the implementation of the right of peoples to self-determination, a right enshrined in the Charter of the United Nations. That has led to the appearance in the international community of many new States, particularly from the great African continent, to which my country is linked by historic^' and cultural ties and a spirit of understanding and friendship, and which holds a very special place in Portuguese feelings.
228.	Indeed, in a little over two decades the colonial empires became part of history and, with greater or smaller vicissitudes that need not be recalled, were slowly replaced by newly independent States with varying resources and specific problems. However, all of them strive to achieve a common goal: to play a constructive role in the international community and to struggle for the progress of Africa and the improvement of the life of their peoples, while respecting their traditional values and their own identity.
229.	This task, the magnitude of which makes it necessary to take the maximum advantage of available human and material resources, the stability of their societies and economic growth, has unfortunately been made even more difficult by the persistence of grave international tensions which, we regret to say, have not yet been eliminated. Similarly, the recession in the world economy since the beginning of the 1970s, which is largely responsible for the fall in commodity prices, has sharpened structural disequilibrium, which, in tum, has had an unfortunate impact on the stability of institutions taking their first tentative steps.
230.	In spite of the worthy efforts of the FAO, food shortages in the African continent have been increasing dramatically. This is an extremely serious phenomenon not only from the humanitarian point of view but also socially and politically. None of the countries represented in the General Assembly can neglect it, especially in view of the surplus in world food production. FAO and IFAD can make a valuable contribution in addressing this problem. However, this will be possible only if the countries with the necessary means increase their financial support for those institutions.
231.	It was recognition of the fact that there was a link between the drought in Africa and the slump in grain production in that continent that led the Secretary-General to make his appeal in December i983. That appeal retains all its urgency and validity.
232.	The drought continues at a tragic level and nothing points to its end; rather, the threat of desertification now arises.
233.	Forced to try to meet within a few years challenges that other nations overcame in the course of centuries, Africa has been trying to find solutions for its problems of economic development that would give real substance to the notion of non- alignment. With that in mind, Africa has spared no effort to safeguard the identity of its peoples and the independence of the continent.
234.	Portugal has sought to support initiatives aimed at alleviating suffering, intensifying international co-operation, promoting the development of the areas of the world where deprivation is greatest and helping the victims of natural disasters, regional conflicts or cyclical famines. It was with this goal in mind that my Government, in spite of its limited financial resources, sought to participate actively in the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984; my Government considers that Conference to be an extremely positive example of the possibility and desirability of international co-operation. We believe that international co-operation should be strengthened to prevent new flows of refugees. Every effort should be made by the various countries to address the causes of these movements of population which originate in food shortages.
235.	In this context, I would also mention that my country is among the 30 main contributors to the financing of the programme of the United Nations High Commissioner for Refugees. My country also intends shortly to sign a general co-operation agreement with the Intergovernmental Committee for Migration.
236.	The recent adherence of Portugal to the constitutive agreement of the African Development Bank and the furtherance of relations it implies form part of the same policy.
237.	I should also like to express our satisfaction at some initiatives in matters of North-South cooperation recently undertaken by the consulting groups of the World Bank and UNDP. I think it is appropriate to mention in this context the recent co-operation agreement between Portugal and UNDP concerning the recruitment and participation of Portuguese technicians in the programmes to be carried out by United Nations volunteers in the African countries with which we have special relations of co-operation.
238.	Similarly, we have endeavoured to participate actively in regional development schemes, as in the case of the Southern African Development Co-ordination Conference [SADCC], which is a living example of what can be attained when a group of countries decide to pull together to take advantage of the specific potential of each for the benefit of all. The hoped-for success of this SADCC experience, in several of whose projects we have participated, and its contribution to the balanced development of its member States will certainly have an important impact on their stability and allow us to envisage with greater confidence the future of the area.
239.	I would now like to make a brief reference to the situation in southern Africa and the sense of anticipation with which we have been following the developments in that region in the last few months. These developments have allowed some hope that a sincere dialogue may have begun in the region, a process that has been eased by the creation of a climate of mutual confidence and that may lead to a just and lasting solution to the problems of the region.
240.	For the past few years, the question of Namibia has been one of the most serious concerns of the international community and of the United Nations, which has spared no effort to solve it.
241.	The position of Portugal in this matter is well known. We support the independence of Namibia and firmly oppose all actions liable to delay the exercise by the people of Namibia of their right to self-determination in order to choose freely their own future. Whether at the United Nations or in contacts with other countries or representatives of the Namibian people, we have expressed unambiguously the concern we feel at the delay in implementing the relevant United Nations resolutions, in particular Security Council resolution 435 (1978). We have also stressed the dangers that may arise for southern Africa if this matter continues to drag on, believing as we do that the necessary conditions for a negotiated, peaceful and internationally acceptable solution now exist.
242.	We therefore hope that, in this matter also, realism and a spirit of dialogue will prevail so that the political obstacles that have so far delayed the independence of Namibia may finally be removed.
243.	It is only fair to mention the efforts that the front-line States have made in this respect. They are amply demonstrated by recent international meetings promoted in that region of the continent, which lead us to believe that their possibilities of intervening in that process are by no means exhausted.
244.	The Republic of South Africa will have to respond in a constructive manner to the appeals of the international community regarding Namibia and abandon in favour of negotiation a position of confrontation which has led to deplorable acts of direct aggression against neighbouring States—a course of action which cannot and should not be allowed. 
245.	If these negotiating efforts are to have a lasting, beneficial effect, it is not enough that they be pursued in a spirit of openness and flexibility and within the context of scrupulous respect for the obligations freely assumed by the parties. It is necessary to move without timidity or artifice towards the complete abolition of the system of apartheid and bantustanization, which lies at the source of and exacerbates the serious internal tensions. Portugal, whose direct opposition to any form of racism and racial discrimination is well known, cannot but condemn these practices in the clearest terms.
246.	The solution, therefore, to the grave problems afflicting southern Africa, as recent facts show, lies fundamentally in intensifying the dialogue in a constructive spirit, progressively permitting the creation of the conditions for a better understanding that will allow all those living in the region to exercise, without undesirable external interference, in peace, justice and freedom, their legitimate rights as free men and full citizens of their countries.
247.	Thus, Portugal, as the European country geographically and historically closest to Africa, cannot but support the efforts of the African leaders and of the Organization of African Unity to preserve the identity and genuine independence of the States of the continent. For that reason, we believe that we are particularly able to understand the just aspirations of Africa, its desire for progress and its wish to preserve its roots in a rapidly changing world. The cultural vitality of the African civilizations enabled them to survive the colonial period. With self-determination, political freedom was attained in recent decades. It is now the task of all of us, in particular within the framework of the United Nations, to help Africa meet its great and possibly most important challenge: the acquisition of economic independence. For our part, we will do everything within our means to respond positively to requests for assistance in achieving that goal, one that must be reached as soon as possible for the good of Africa and, I would add, for our own good as well.
248.	The question of the Middle East—we say this with concern—continues to be a serious source of international instability, and efforts to solve it satisfactorily have yet to prove successful.
249.	As I had occasion to say here at the thirty- eighth session [6th meeting], the Palestinian question is at the core of the situation in the Middle East. Until it is satisfactorily resolved we cannot hope for decisive, or even important, progress along the road to peace in that region.
250.	No efforts should therefore be spared to find a solution that takes into due account not only the right to existence and security of all the States of the area but also the recognition of the legitimate rights of the Palestinian people, including the right to self-determination and the right to a homeland. Portugal has supported, and will continue to support, all initiatives based on those principles, which will open the way for understanding among the parties .and take into consideration their legitimate expectations.
251.	The situation prevailing in Lebanon also causes us the greatest concern, for we see that a country which just a few years ago was one of the most stable in the region is now on the road to fragmentation, its territory serving as a battlefield for factions and foreign Powers, carrying with it the risk of an escalation that may create a conflict of even greater proportions.
252.	The war between Iraq and Iran is also spreading, slowly but surely, to the Gulf region, threatening the stability of the countries of the region and the freedom of navigation. The consequences of this aggravation are too serious for us to remain indifferent. We expect, therefore, that no efforts will be spared to try to find a solution acceptable to the conflicting parties, bringing to an end a war which has lasted for four years with extremely heavy costs in terms of human life and material resources and which seriously endangers world stability.
253.	My country, for historical reasons of consanguinity- language and civilization, is connected to Latin America by profound ties that help us to understand in a more direct manner the problems afflicting the region. Such problems are ancient, deriving from great economic backwardness and social injustice and, in many cases, from a blatant lack of political democracy.
254.	As a point of departure, it is therefore necessary to understand the legitimate aspirations of the peoples of the region who, we are certain, will be able to find their path to economic development, social well-being and pluralism.
255.	We are also well aware that in the past few years the tensions between the super-Powers have superimposed themselves on those endogenous vectors. My country has condemned interference, from wherever it may come, because it believes it essential that the peoples of the region, free from external pressures or subversion, find solutions to their own problems. In our opinion, such solutions can only be the result of a peaceful dialogue between the contending factions. The Governments in power should also realize that the elimination of the opposition will not bring peace and that the conflicts among the different countries cannot be resolved by force but only through a global political and diplomatic solution.
256.	In line with our support for General Assembly resolution 38/10, we will follow with the greatest interest the efforts of the countries like those of the Contadora Group which are familiar with the diversity and complexity of the problems and the specific circumstances and characteristics of the conflicts.
257.	In effect, Central America has now reached a crucial moment when the risk that the conflict may become generalized has never been greater and when the attainment of serious solutions establishing a just balance between the various contending interests is imperative, so that tensions may decrease, respect for the inviolability of borders be maintained, levels of armament reduced and free societies built.
258.	Within this context, my Government will participate in a few days' time in a meeting in Costa Rica with the Central American Governments, those of the countries of the Contadora Group, of the European Economic Community and of Spain, where an attempt will be made to find new orientations in the fields of political and economic co-operation that may point to solutions to the problems of the region. The peoples of the region, having suffered so much in past decades, have the right to redoubled attention and support from the international community. We sincerely hope, therefore, that this meeting will be fruitful and will signal the beginning of a process of regional appeasement. 

259.	I will now speak about human rights, a theme to which my Government assigns the highest priority. In effect, we believe that political and social institutions, both national and international, ought to serve the dignity of mankind. Thus, we do not believe there is any justification for discriminatory attitudes and diverse criteria in judging the instances of human rights violations that continue to occur systematically, not only in countries of Latin America or Asia or in South Africa but also in other areas, namely, the Soviet Union.
260.	In the long list of acts perpetrated against human rights, one which my country considers most degrading is that of torture, still so prevalent in certain countries. My Government therefore hopes that the draft convention against torture and other cruel, inhuman or degrading treatment or punishment? which will be presented to the Assembly at this session will be approved without difficulty.
261.	It is necessary to overcome once and for all the false concept that the sovereignty of the State can be legitimately invoked to deny the international protection of human rights. Moreover, we must provide the United Nations with means allowing the international community to verify in loco respect for these rights in the various States.
262.	In addressing the matter of human rights I shall mention the question of East Timor. I should like to call attention to the progress report of the Secretary-General, which informs the Assembly of the consultations which have taken place and the contacts between Portugal and Indonesia through their permanent representatives in New York. The report also describes the activities of the humanitarian international organizations in East Timor, which we would like to see work more.
263.	Those consultations and contacts were very useful, and we therefore cannot but praise the actions of the Secretary-General. His efforts deserve our firm support. It was in this spirit that we agreed to postpone the debate on the question of East Timor until the fortieth session of the General Assembly. Without dialogue there can be no solution to international conflicts. We are entirely sincere when we say that we want to see a solution found to the problem of East Timor and that we are confident a global solution, one that respects international principles and human rights principles, can be found if this dialogue continues.
264.	The state of East-West relations has been deteriorating in the past few years as a result of a series of events, among which we might stress the invasion and occupation of Afghanistan by military forces of a foreign. Power; but other unilateral actions, in clear violation of the principles of the Charter of the United Nations, have also contributed to this deterioration.
265.	As is the case with international relations in general, it will not be possible for East-West relations to evolve to more stable and constructive patterns if the countries responsible for them do not show moderation in their conduct and do not respect the independence and legitimate interests of others—if, in short, they do not respect the principles enshrined in the Charter, particularly the principle of the non- use of force or threat of force.
266.	We are convinced that if they do show such respect, a constructive East-West dialogue will resume, one that will reduce the arms race, that will make more remote the danger of an armed conflict and that will contribute to the greater economic and social development of all concerned. In this context, particular relevance must be attributed to arms control negotiations, to the Conference on Confidence- and Security-building Measures and Disarmament in Europe, now in progress at Stockholm, and also to the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe, both those that are already taking place on the reduction and control of conventional forces and those that—it is still hoped—may begin shortly with the goal of preventing an arms race in outer space, particularly in the nuclear field.
267.	The stockpiled military arsenals already constitute a threat to the survival of humanity and of our civilization, and they absorb resources which, if used in another way, would contribute to boosting the social, economic and cultural progress of peoples. However, just as weapons do not cause wars, so arms control and disarmament, by themselves, cannot guarantee the keeping of the peace. Peace must also be assured by the creation of a climate of confidence in international relations and by the adoption of measures that promote openness in the field of military activities, thereby reducing the possibility of surprise attacks; hence the importance we attribute to the success of the Stockholm Conference.
268.	Equally, chemical weapons, because of their particularly inhumane effects, have long since aroused mankind's revulsion. Portugal considers that the total prohibition of these weapons would be a significant step towards achieving the goals of disarmament.
269.	If arms control is not a sufficient condition for keeping the peace, we must also guard against the perverse effect—that it might become a factor for disturbing the peace. Arms control makes the eruption of armed conflict more remote only to the extent that it contributes to a stable balance of forces at the lowest possible level. We therefore believe that the beneficial potential of such agreements can be maximised only if they lead to balanced and verifiable results. We hereby renew our plea for the resumption of a dialogue between the super-Powers on all the relevant aspects of this vital question, while at the same time we urge them to avoid the temptation to use such important endeavours for propaganda effects or for obtaining unilateral advantages.
270.	Moved by these beliefs in the need to create a more peaceful and secure world, where a collective security system may become an effective fact, my Government wishes, finally, to express its confidence in the role that the United Nations may come to play. I am thinking mainly of strengthening the role of the Organization in the prevention and removal of threats to the peace, of situations that lead to international friction or threats to the peace. We think that in such cases the Security Council and the Secretary-General ought to play a more active role, so as to overcome the current situation where disputes get to the United Nations only when they reach the point of insolubility.
271.	We therefore regard as being of the greatest interest the suggestions by the Secretary-General, in his report on the work of the Organization, for making the actions of the main organs of the Organization in defence of peace more effective. 
272.	Indeed, never more than today has the use of multilateral forms of negotiation, dialogue and cooperation been so necessary. And, paradoxically, never has the use of formulas of multilateral cooperation been so forgotten or passed over in favour of other forms of intercourse between States which, under the pretext that they are more efficient or expeditious, have sometimes led to situations of greater political tension.
273.	For small countries like ours, with a humanist, open, tolerant and peaceful vocation, this retreat from international solidarity is disquieting. Let us then, we ourselves and all the rulers of the world, devote our keenest attention to this matter, so that confidence in international institutions may be renewed.
274.	Next year we shall celebrate the fortieth anniversary of the founding of the United Nations. There could be no more appropriate occasion for serious reflection, which our political and ethical duties and the imperatives of universal consciousness make ever more necessary. The United Nations can and should see the scope of its action in modern international life widened
